DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
Claim 1 has been cancelled as requested by the Applicant.
Claims 2-4 have been amended and examined as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2014/0299009 A1) in view of Cofler et al. (US 2017/0100898 A1) and further in view of Mott et al. (US 2003/0189617 A1).
Miller et al. teaches a fabric printing apparatus for performing color printing on a surface of a cylindrical fabric by using an inkjet mechanism (Miller et al. – Page 1, Paragraph 7; Page 2, Paragraph 23; and Figure 5, Reference #402 & #506, shown above), the apparatus comprising: a shaft configured to inserted inside the fabric to be printed through an opening at one end to integrally support the fabric (Miller et al. – Page 3, Paragraph 35 and Figure 4, Reference #110, shown below) and a rotation mechanism for axially rotating the shaft, a moving mechanism configured to move either the shaft or the inkjet mechanism, or both, in the length direction of the shaft, and a control unit configured to control the moving speed of the moving mechanism; wherein the control unit controls operation of the moving mechanism so that either of the shaft or the inkjet does not specifically teach a plurality of printheads aligned in the length direction of the shaft or the configurations of the lengths and distances. However, Cofler et al. teaches performing printing on a surface of a cylindrical medium while moving either the shaft or the inkjet mechanism or both (Cofler et al. – Page 3, Paragraph 21; Page 11, Paragraphs 128-130; and Figures 6A-6B, shown below), and specifically teaches a plurality of printheads aligned in the length direction of the shaft (Cofler et al. – Figures 6A-6B, shown below) and wherein a length direction of each printhead is configured to be along the length direction of the shaft, and the distance between parts printed by adjacent printheads is larger than the distance corresponding to a printing pitch of each printhead (Cofler et al. – Figures 3B and 6A, Reference #102a-108a, shown below).  Meanwhile, Mott et al.  teaches a fabric printing apparatus for performing color printing on a surface of a cylindrical fabric (Mott et al. – Page 1, Paragraph 12 and Figure 1, shown below), and specifically teaches a length direction of each nozzle is configured to be along the length direction of the shaft, and the distance corresponding to a printing pitch of each nozzle is larger than the distance between parts printed by adjacent nozzles (Mott et al. – Figures 1 & 2A, shown below).  Both Cofler et al. and Mott et al. teach the control unit controls operation of the moving mechanism so that either of the shaft or the inkjet mechanism, or both move a distance corresponding to the printing pitch of each printhead along the length direction of the shaft while the shaft rotates once, and the printed parts printed by the adjacent printheads (or nozzles) are at different positions in the length direction (Cofler et al. – Page 11, Paragraphs 128-130 and Mott et al. – Page 3, .


    PNG
    media_image1.png
    260
    385
    media_image1.png
    Greyscale
	

    PNG
    media_image2.png
    300
    435
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    288
    395
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    473
    345
    media_image4.png
    Greyscale
	
    PNG
    media_image5.png
    185
    107
    media_image5.png
    Greyscale
	

    PNG
    media_image6.png
    415
    717
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    479
    629
    media_image7.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller et al. (US 2014/0299009 A1), Cofler et al. (US 2017/0100898 A1) and Mott et al. (US 2003/0189617 A1) in view of Bevier et al. (US 2016/0339472 A1).
The combination of Miller et al., Cofler et al., and Mott et al. remains as applied above, but does not specifically teach a support pipe that the shaft is inserted into.  However, Bevier et al. teaches a surface to support fabric to be printed on (Bevier et al. – Page 1, Paragraph 2) and specifically teaches a support pipe configured to be inserted inside the .


    PNG
    media_image8.png
    209
    664
    media_image8.png
    Greyscale
	
    PNG
    media_image9.png
    190
    374
    media_image9.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Miller et al. (US 2014/0299009 A1), Cofler et al. (US 2017/0100898 A1), Mott et al. (US 2003/0189617 A1), and Bevier et al. (US 2016/0339472 A1) in view of Hanna et al. (US 5,288,322 A).
The combination of Miller et al., Cofler et al., Mott et al., and Bevier et al. remains as applied above and continues to teach the shaft is expandable and shrinkable in a radial direction (Bevier et al. – Page 8, Paragraph 107) and the shaft can be a vacuum drum (Mott et al. – Page 1, Paragraph 12 and Figure 1, Reference #50, shown above) but does not specifically teach the shaft is an expandable and shrinkable airshaft.  However, Hanna et al. teaches a fabric printing apparatus with a shaft to support the fabric (Hanna et al. – Column 2, Lines 1-7) and specifically teaches the shaft is an airshaft that is .


    PNG
    media_image10.png
    498
    209
    media_image10.png
    Greyscale
	
    PNG
    media_image11.png
    446
    242
    media_image11.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. COFFINARDI et al. (WO 2006/011168 A1) teaches method of manufacturing and printing a cylindrical/tubular item.  Yamaguchi et al. (US 7,959,259 B2) teaches an inkjet printing apparatus and driving control unit and method to control the dot size and location.  AMIR et al. (US 2020/0262216 A1) teaches a printing machine and control unit for printing fabrics on a rotary drum.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/John Zimmermann/Primary Examiner, Art Unit 2853